The chancellor decided in this case that where a complainant resides at a distance from his debtor, and tbe collection of the debt has been intrusted to an attorney or agent near the residence *of the debtor for the purpose of *1078collection, who has conducted the proceedings at law, and is better acquainted with the circumstances of the defendant than the complainant himself, that is a sufficient cause for allowing the bill to be verified by such agent or attorney. That for the mere purpose of regularity under the 17th and 193d Rules, it is not necessary that any allegation in the bill should be sworn to positively. That it is a sufficient compliance with these rules that the person who verifies the bill should state the facts upon information and belief. That the object of requiring the bill to be sworn to was to prevent the complainant from calling upon the defendant to answer on oath as to allegations in the bill, which the complainant has no reason to suppose are true. But that where the complainant wishes for an ex parte injunction, or other relief, founded upon the supposition that the allegar ns in the bill are true, the material charges upon which the injunction or other ex parte relief is founded must be sworn to by some one who is acquainted with the facts; and that a simple allegation of the belief of the party by whom the bill is verified is not sufficient. Order appealed from affirmed, with costs.